--------------------------------------------------------------------------------

Exhibit 10.8
 
AMENDMENT OF LOAN DOCUMENTS


 
This Amendment to Loan Documents (“Amendment”), dated as of July 31, 2012
(“Execution Date”), is entered into by NutraCea, a California corporation
(“NutraCea”), The RiceX Company, a Delaware corporation (“RiceX”), Rice Science,
LLC, a Delaware limited liability company (“Rice Science”, and together with
RiceX and NutraCea, the “Company”), the Collateral Agent (as defined below) and
the individuals and entities listed on Exhibit A hereto (“Investors”).  The
parties agree as follows:


1.
Background and Purpose.



1.1           Purchase Agreement.  NutraCea and the Investors are parties to a
Note and Warrant Purchase Agreement, dated as of January 17, 2012 (as amended,
“Purchase Agreement”), pursuant to which NutraCea issued to the investors
thereunder secured convertible promissory notes (“Notes”) and warrants to
purchase shares of NutraCea’s common stock (“Warrants”).


1.2           Security Agreement.  In connection with the Purchase Agreement,
the parties hereto entered into a Security Agreement, dated January 17, 2012
(“Security Agreement”), pursuant to which the Company granted a security
interest in certain of its assets to the Collateral Agent, for the benefit of
itself and the investors.  The current “Collateral Agent” under the Security
Agreement is Greg Vislocky and Baruch Halpern.


1.3           Prior Facility.  On or about January 17, 2012, NutraCea and
Hillair Capital Investments L.P. (“Hillair”) entered into an $870,000 Original
Issue Discount Senior Secured Convertible Debenture facility (“Existing
Convertible Debt Facility”).


1.4           Exchange.  Pursuant to a Securities Exchange Agreement, dated on
or about the date hereof, between NutraCea and Hillair, NutraCea agreed to issue
to Hillair an aggregate of $1,009,200 in principal amount of Original Issue
Discount Senior Secured Convertible Debenture Due January 1, 2014 (the “Exchange
Debenture”) in exchange for and cancellation of the debenture issued to Hillair
pursuant to the Existing Convertible Debt Facility.


1.5.           New Convertible Debt Facility.  Pursuant to the Securities
Purchase Agreement, dated on or about the date hereof, between NutraCea and
Hillair, NutraCea and Hillair entered into a $290,000 Original Issue Discount
Senior Secured Convertible Debenture facility (“New Convertible Debt Facility”),
on terms substantially the same as the Existing Convertible Debt Facility,
except for the amount of debt, the maturity of the debt, the conversion price of
the debt, and the exercise price per share of the warrants issued thereunder.
 
1.6.           Purpose.  As a condition to Hillair loaning funds to NutraCea
under the New Convertible Debt Facility, and in order to allow NutraCea to
borrow additional funds pursuant to the Purchase Agreement, the parties are
entering into this Amendment.


 
1

--------------------------------------------------------------------------------

 
 
1.7           Ownership.  The Investors own Notes constituting more than 50% of
the outstanding principal amount of all Notes.


2.            Amendment of Purchase Agreement.  The Purchase Agreement is hereby
amended as follows:


2.1           Conversion and Exercise Prices.  Notwithstanding anything to the
contrary in the Purchase Agreement, the initial Conversion Price of any Notes
issued in connection with one or more Closings on or within ten (10) days after
the Execution Date shall be $0.07, and the initial Exercise Price of any
Warrants issued in connection with one or more Closings on or within ten (10)
days after the Execution Date shall be $0.08. Notwithstanding anything to the
contrary in the Purchase Agreement, the initial Conversion Price of any Notes
issued on or after the Execution Date shall not be less than $0.07, and the
initial Exercise Price of any Warrants issued on or after the Execution Date
shall not be less than $0.08. Capitalized terms used but not defined in this
Section 2.1 shall have the meanings given to such terms in the Purchase
Agreement.


2.2           Maximum Offering Amount.  So long as Greg Vislocky, Brian Rick
Delamarter and Harold Rick Delamarter, together, purchase Notes that
collectively have aggregate principal amounts of at least $1,000,000 at
Subsequent Closings (as defined in the Purchase Agreement) occurring on or
within ten (10) days after the Execution Date, the definition of “Maximum
Offering Amount” under the Purchase Agreement shall immediately thereafter be
amended to mean “Five Million Eight Hundred Thousand Dollars ($5,800,000),” and
NutraCea will have no option to increase the Maximum Offering Amount without the
prior written consent of a Majority in Interest, which consent may be given or
withheld in the sole discretion of a Majority in Interest.


2.3           Subsequent Closings.  The Purchase Agreement is hereby amended to
provide that NutraCea may hold Subsequent Closings (as defined in the Purchase
Agreement) at any time on or before December 31, 2012.


2.4           Use of Proceeds.  Any funds received by NutraCea in Subsequent
Closings may be used at the discretion of NutraCea.


3.            Amendment to Notes.  The terms of the Notes are hereby amended as
follows:


3.1           Maturity Date.  The definition of “Maturity Date” under the Notes
that are outstanding as of the Execution Date is hereby amended to be “July 31,
2015”.


3.2.           Conversion Price.  The Conversion Price for all the Notes
outstanding as of the Execution Date shall be $0.07 as of the date that Hillair
loans funds to NutraCea pursuant to the New Convertible Debt Facility.


3.3           Exempt Issuance.  The definition of Exempt Issuance is hereby
amended to include (i) the issuance of securities pursuant to the Existing
Convertible Debt Facility, the Exchange Debenture and the New Convertible Debt
Facility, including without limitation the issuance of promissory notes,
warrants to purchase common stock and the shares of NutraCea’s common stock that
may be issued in connection therewith and (ii) shares of NutraCea’s common stock
issued as “PIK Shares” under the Notes.


 
2

--------------------------------------------------------------------------------

 
 
4.            Amendment of Security Agreement.  The Security Agreement is hereby
amended as follows:


4.1           Convertible Debt Facility.  The definition of “Convertible Debt
Facility” in the Security Agreement is amended in its entirety as follows:


“Convertible Debt Facility” shall mean, collectively, the Existing Convertible
Debt Facility, the Exchange Debenture and the New Convertible Debt Facility.”


4.2           Release of Releasable Assets.  Section 4 of the Security Agreement
is hereby amended in its entirety as follows:


“Release of Releasable Assets.  If a Majority in Interest of the Investors
provide their prior written consent to the sale, which consent may not be
withheld unreasonably, the Collateral Agent shall take all actions reasonably
required to release and terminate the Collateral Agent’s Lien and Mortgage (as
defined in the Purchase Agreement) on any Releasable Assets that have been sold
by NutraCea or the SRB Holding Company (as defined below) or for which NutraCea
or the SRB Holding Company has entered into an agreement to sell such
assets.  Such release and termination shall be effective immediately upon such
sale.  So long as no Event of Default is then continuing, if NutraCea
establishes an operating facility outside of the United States using the Lake
Charles Assets, enters into a joint venture using the Lake Charles Assets, sells
all or any portion of the Lake Charles Assets or enters into an agreement to do
the same, Collateral Agent’s Lien on such Lake Charles Assets shall immediately
and automatically terminate.  NutraCea may take all necessary actions to reflect
the foregoing, including without limitation the filing of any termination
statements and the recording of any modification to a Mortgage.  The Collateral
Agent and the Investors shall cooperate with NutraCea and execute any documents
reasonably requested by NutraCea to effect the foregoing.  If any of the
Releasable Assets are sold by NutraCea or the SRB Holding Company, the
Collateral Agent may require NutraCea to, subject to the Convertible Debt
Facility, prepay any portion of the Notes from the net proceeds actually
received by NutraCea or the SRB Holding Company in such transaction, but only
after application of the portion of such proceeds required to satisfy tax
obligations or obligations under mechanics’ liens.


4.3           SRB Holding Company.  Section 11(l) of the Security Agreement is
hereby amended in its entirety as follows:


 
3

--------------------------------------------------------------------------------

 
 
“(l)           SRB Holding Company.  Subject to the terms of the New Convertible
Debt Facility, NutraCea shall use commercially reasonable efforts to, within one
hundred twenty (120) days following the Execution Date, establish a separate
entity and transfer and assign to such entity, the assets of NutraCea comprising
NutraCea’s SRB Business (such entity after receipt of such assets, “SRB Holding
Company”), which assets include without limitation NutraCea’s stage 1 and stage
2 manufacturing facilities located in the United States, the licenses necessary
to use the intellection property to operate the SRB Business and the customer
lists associated with such SRB Business.  If NutraCea so establishes an SRB
Holding Company, NutraCea shall promptly thereafter (i) grant to the Collateral
Agent on behalf of the Investors a security interest in the equity interests of
the SRB Holding Company and (ii) take such actions as are required to cause (A)
the Collateral that is contributed to the SRB Holding Company to continue to be
encumbered by the security interests granted hereunder to the extent that they
are required to be encumbered hereunder (including with respect to priority) and
(B) the real property assets that will be encumbered pursuant to the Mortgages
to continue to be so encumbered.”


5.            Existing Warrants.  The parties agree and acknowledge that after
consummation of the transactions contemplated by the New Convertible Debt
Facility, (a) the Exercise Price (as defined in the Warrants) of the Warrants
outstanding as of the Execution Date will be $0.08, (b) the number of shares of
NutraCea common stock issuable upon exercise of each Warrant outstanding as of
the Execution Date will be equal to the quotient obtained by dividing (i) the
original principal amount of the Note issued to the holder of the Warrant
concurrent with the Warrant, by (ii) $0.07, and (c) each reference to January
17, 2017 in each Warrant outstanding as of the Execution Date will be changed to
July 31, 2017.  Further, the parties agree that the issuance of securities in
connection with the Existing Convertible Debt Facility, the Exchange Debenture
and the New Convertible Debt Facility, as currently contemplated, including the
issuance of any shares of NutraCea common stock pursuant thereto, shall not
reduce the Exercise Price of the Warrants or increase the number of shares of
NutraCea common stock issuable upon exercise of the Warrants.


6.            Directors. In the event that any member of NutraCea’s Board of
Directors (“Board”) that was a member of the Board on January 1, 2009 (such
directors, “Designated Directors”) remains on the Board 120 days after any
Closing occurring on or after the Execution Date, NutraCea agrees to take, in
accordance with applicable law and its articles of incorporation and bylaws, all
action necessary to convene as soon as reasonably practicable, but in no event
later than 180 days after the Closing, a special meeting of its shareholders to
consider and vote upon a proposal (“Proposal”) to remove all members of the
Board and to elect a new slate of members of the Board that are recommended by
the Board, none of which recommended directors shall be the Designated Directors
(including any adjournment or postponement, the “Shareholders Meeting”). Except
with the prior approval of the Collateral Agent, no other matters shall be
submitted for the approval of the NutraCea shareholders at the Shareholders
Meeting. The Board of Directors of NutraCea shall at all times prior to and
during such meeting recommend approval of the Proposal and shall take all
reasonable lawful action to solicit such approval by its shareholders and shall
not (x) withdraw, modify or qualify in any adverse manner such recommendation or
(y) take any other action or make any other public statement in connection with
the Shareholders Meeting inconsistent with such recommendation. If NutraCea
materially breaches its obligations under this Section 6 by failing to call,
give notice of, convene and hold the Shareholders Meeting, or the Board of
Directors of NutraCea shall have failed to make its recommendation referred to
herein, withdrawn such recommendation or modifies or changes such recommendation
in an adverse manner, then the interest on the unpaid principal balance under
each Note shall thereafter accrue at a rate equal to 18.00% per annum, computed
on the basis of the actual number of days elapsed and a year of 365
days.  Neither NutraCea nor the Board shall nominate any of the Designated
Directors for election at the next annual meeting of NutraCea’s shareholders.


 
4

--------------------------------------------------------------------------------

 
 
7.            Consent to Hillair Transaction.  The Investors hereby consent to
NutraCea issuing the Exchange Debenture and the Company entering into the New
Convertible Debt Facility.


8.            Miscellaneous.


8.1           Full Force and Effect.  As amended by this Amendment, the Purchase
Agreement, the Security Agreement, the Notes and the Warrants (collectively,
“Loan Documents”) shall remain in full force and effect.


8.2           Conflict.  If the terms of this Amendment conflict with the terms
of any of the Loan Documents, the terms of this Amendment shall control.


8.3.           Counterparts.  This Amendment may be executed in one or more
counterparts, each of which shall be an original and all of which shall together
constitute one and the same document.


8.4.           Governing Law.  This Amendment shall be governed by the laws of
the State of California, notwithstanding its conflict of laws provisions.


8.5.           Necessary Action.  The parties agree to take all action necessary
or useful to complete and accomplish the intentions of this Amendment.


8.6.           Severability.   If any provision of this Amendment is held to be
invalid, void or unenforceable for any reason, the remaining provisions shall
nevertheless continue in full force and effect.


[Signature page follows]
 
 
5

--------------------------------------------------------------------------------

 
 
The parties have entered into this Amendment as of the first date set forth
above.
 
NUTRACEA
INVESTORS:
   
By: /s/ J. Dale Belt
Jerry Dale Belt, Chief Financial Officer
The Shoshana Shapiro Halpern Revocable
Trust UA June 13, 2006
     
By:  /s/ Baruch Halpern
Baruch Halpern, Trustee
     
By:  /s/ Shoshana Halpern
Shoshana Halpern, Trustee

 
COLLATERAL AGENT
   
/s/ Gregory J. Vislocky
Gregory J. Vislocky
/s/ Baruch Halpern
Baruch Halpern
     
/s/ Gregory J. Vislocky
Gregory J. Vislocky
 
OTHER INVESTORS:

 
THE RICEX COMPANY
   
a Delaware corporation
(Name of Investor)
       
By:  /s/ W. John Short
   
W. John Short , Chief Executive Officer
(Signature)
 

 

       
(Name and title of signatory, if applicable)
 



RICE SCIENCE, LLC,
a Delaware limited liability company
     
By: NutraCea, its member
     
By:  /s/ J. Dale Belt
Jerry Dale Belt, Chief Financial Officer
 

 
[SIGNATURE PAGE TO AMENDMENT OF LOAN DOCUMENTS]
 
 
6

--------------------------------------------------------------------------------

 
 
EXHIBIT A


INVESTORS


The Shoshana Shapiro Halpern Revocable Trust UA June 13, 2006
Gregory J. Vislocky
Walter John Short and Karen A. Wilson
Weintraub Partners
Harold Guy Delamarter
 
7

--------------------------------------------------------------------------------